Mr. Justice Burroughs delivered the opinion of the Court. Appellee, on the 10th day of April, 1895, sold to appellant and his wife a piano, taking in payment therefor the three notes sued on in this case. At the time of said sale appellant was a minor under the age of twenty-one years. He attained his legal majority on July 20,1896. When sued on these notes appellant defended on the ground of his being a minor when he gave the notes; appellee insisted he had ratified the sale of the piano after he became of age, and promised to pay for it. Appellant denies he had ratified the sale of the piano after he became of age, or that he had promised to pay for it after he became of age. There was a conflict in the evidence at the trial on the question of ratification and promise after appellant became of age. The jury and the trial judge believed, from the evidence, that there had been a ratification and promise to pay by appellant after he became of age, and as they saw and heard the witnesses, were in a better position to determine the weight that ought to be given the evidence of each witness, therefore we think we ought not to disturb their finding on these questions of fact. Appellant, insists that the trial court erred in its rulings on the evidence and the instructions. We have fully considered such rulings and instructions as appellant has complained of, and are constrained to hold that the trial court committed no reversible-error in its rulings on either. A careful consideration of this case compels us to conclude that the judgment rendered is on the right side and might have been for a larger sum without giving appellant any just ground to complain. We therefore affirm it.